BeckwoRth, Judge:
The merchandise involved in this case was described in the protest as native curios and was imported from South Africa and entered at the port of Boston on December 23,1965.
Counsel have submitted this case on a stipulation reading as follows:
It is hereby stipulated and agreed by the respective parties, subject to the approval of the Courtj that the merchandise covered by the within protest was assessed with duty at various rates under various items of the Tariff Schedules of the United States;
*104That the articles which are claimed to be properly classifiable under Item 766.25, are in fact ethnographic objects made in traditional aboriginal styles and made at least 50 years prior to their date of entry, and are not repaired or renovated.
That the within protest may be submitted on this stipulation.
Plaintiff waives the right to first docket call and further amendment of this protest.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise involved herein is entitled to free entry under item 766.25 of the Tariff Schedules of the United States, as ethnographic objects made in traditional aboriginal styles and made at least 50 years prior to their date of entry and not repaired or renovated.
The protest is sustained and judgment will be entered for the plaintiff.